Case 2:85-cv-04544-DMG-AGR Document 670 Filed 09/16/19 Page 1 of 5 Page ID #:33500


  Name and address:
                          Joseph P. Lombardo
                       Chapman and Cutler LLP
                   11~ West Monroe Street, 16th Floor
                        Chicago, Illinois 60603
                       Telephone: (312) 845 3000

                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA

                                                                              CASE NUMBER
  Jenny L. Flores
                                                           Plaintiff(s),                        2;85 cv 4544 DMG (AGR)

                    v.
                                                                               APPLICATION OFNON-RESIDENT ATTORNEY
  Edwin Meese, et al.                                                                TO APPEAR IN A SPECIFIC CASE
                                                        Defendant(s),                       PRO HAC VICE
 INSTRUCTIONS FOR APPLICANTS
 (1) The attorney seeking to appear pro hoc vice must complete Section I of this Application, personally sign, in ink, the certifccation in
     Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
     supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
     days) from every state bar to which he or she is admitted;failure to do so will be groundsfor denydng the Application. Scan the
     completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDP)file.
 (2) Have the designated Local Counselfde the Application electronically using the Court's CM/EGF System ('Motions and Related Filings
     => Applications/Ex Porte Applications/Motions/Petitions/Requests => A,ppear Pro Hac Vice (G-64) "), attach a Proposed Order (using
     Form G-64 ORDER, available from the Court's website), andpay the required $400fee online at the time offiling (using a credit card).
     The fee is requiredfor each case In which the applicant~les an Application. Failure today the fee at the time offiling will be groundsfor
     denying the Application. Out-of-state federal government attorneys are not required to pay fhe $400fee. (Certain attorneysfor the
     United States are also exemptfrorti the requirement of applyingfor pro hoc vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfectformat must be emailed to the generic chambers email address. L.R. 5-4.4,2,
 SECTION Y -INFORMATION
  Lombardo, Joseph P.
  Applicant's Name (Last Name> First Name er Middle Initial)                                      check here iffederal government attorney ❑
  Chapman and Curler LLP
  Firm/Agency Name
  111 W. Monroe St.                                                        (312) 845-3000                      (312) 701-2361
                                                                           Telephone Number                    Fax Number
  Street Address
  Chicago, Illinois 60603                                                                     Lombardo@chapman.com
  City, State, Zip Code                                                                             E-mail Address

 I have been retained to represent the following parties:
  Children's Rights                                                        ❑ Plaintiff(s) 0 Defendants) [x Other: Amicus Curiae
                                                                           ~ Plaintiff(s) ~ Defendant(s) ~ Other:
  Names) of Party(ies) Represented

 List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
 her membership. Use Section IV if more room is needed, or to provide additional information.

                    Name of Court                        Date of Admission           Active Member in Good Standing? (if not,,please e~lain)
  Illznois Bar                                           November 9, 2000           Yes
  U.S. District Court, Northern District of IL          December 21, 2000           Yes
  U.S Court of Appeals, Seventh Circuit                  November 5, 2003           Yes


 G-64 (11/18)               APPLICATION OFNON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASL~ PRO FIAC YICE                            Pagc 1 of 3
Case 2:85-cv-04544-DMG-AGR Document 670 Filed 09/16/19 Page 2 of 5 Page ID #:33501


  Lfst all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
  needed):
          Gase Number                                     Title ofAction                             Date o~A~lication         Granted /Denied?




  Tf any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




 Has the applicant previously registered as a CM/ECF user in the Central District of California?              ❑ Yes         ~X No
 If yes, was the applicant's CM(ECF User account associated with the e-mail address provided above? Q Yes                   ❑ No


                                                                                                  Previous E-mail Used (if applicable)

  Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF`) System to be admitted to practice pro hac
  vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
  Order granting your Application, you will either be issued a new CM/EGF login and password, ar the existing account you identifced above
  will be associated with your case.



            SECTION II -CERTIFICATION

             I declare under penalty of perjury that:

             (1) All of the above information is true and correct.
             (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                 professional, or other activities in the State of California.
             (3) I am not currently suspended from and have never been disbarred from practice in any court.
             (4) I am famlliar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                  and the Federal Rules of Evidence.
             (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                  maintains an office in the Central District of California for the practice of law, as local coa~sei pursuant to Local
                  Rule 83-2.1.3.4.

                 Dated September 12, 2019                                 Joseph P. Lombardo
                                                                          Applicants N me (please type or print)


                                                                               cants Signature




 G-64 (11/ 18)               APPLICATION OFNON-RESIDENT ATTORNEY TO APPEAR IN A SPBCIFIC CASE PRO HAC VdCE                                Page 2 of 3
Case 2:85-cv-04544-DMG-AGR Document 670 Filed 09/16/19 Page 3 of 5 Page ID #:33502



 SECTION IIY - DESIGNATION OP LOCAL COUNSEL
  Veeneman, Catherine A.
  Designee's Name (Last lame, First Name er Middle Initial)
  Ervin Cohen &Jessup LLP
  Firm/Agency Name
  9401 Wilshire Boulevard, 9th Floor                               (310)281-6381                             (310)859-2325
                                                                    Telephone Number                         Fax Number
  Street Address                                                    cveeneman@ecjlaw.com

  Beverly Hills, CA 90212                                           E-mail Address
  City, State, Zip Code                                             SBN 301574
                                                                    Designee s California State Bar Number

 I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that T maintain an office in the
 Central District of California for the practice of law.
                Dated September 12, 2019                            Catherine A. Veeneman
                                                                    Designee's Name (please type or print)


                                                                    Designee's Signature

 SECTION IV -SUPPLEMENT ANSWERS HERE (A'T`TACH ADDITIONAL PAGES IF NECESSARY)

   New York Bar, admitted 6/22/2016, in good standing
   Supreme Court of the United States, admitted February 23, 2015, in good standing
   U.S. District Court for the Central District of Illinois, admitted November 25, 2009, in good standing




 G-64 (11/18)              APPLICATION OFNON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                        Page 3 of 3
Case 2:85-cv-04544-DMG-AGR Document 670 Filed 09/16/19 Page 4 of 5 Page ID #:33503




                             Certificate of Admission
                              To the Bar of Illinois
           I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                                         Joseph Patrick Lombardo


           has been duly licensed and admitted to practice as an Attorney and Counselor at
           Law within this State; has duly taken the required oath to support the
           CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
           also the oath of office prescribed by law, that said name was entered upon the Roll
           of Attorneys and Counselors in my office on 11/09/2000 and is in good standing, so
           far as the records of this office disclose.



                                                   IN WITNESS WHEREOF, I have hereunto
                                                         subscribed my name and affixed the
                                                         seal of said Court, this 23rd day of
                                                         August, 2019.




                                                                                          Clerk,
                                                           Supreme Court of the State of Illinois
Case 2:85-cv-04544-DMG-AGR Document 670 Filed 09/16/19 Page 5 of 5 Page ID #:33504
                                                   .' '\7.                        ..


                                                             ~~ ~      -   .. {




                                            ~~`~                    :i '.''~
                                                   ~+'xc's~srun            _~'


                                 c~fcife o~.
                                           ~eu~ ~or.~
                  c~upreme ~ourf, ✓~p~Oerldfe ~suision
                          ,l̀.~iiror~udeia,~~e~aarfinenf


               ~o6erf ~ .~ay6~ryer~ ~ler~o~f~G ~ppell~fe ~IUIS1012 O~f.~e
     csupreme ~ourf o~f.~e c~fafe of'~era~ ~or~ ~~lrc/~~rr~cidl~ep¢rfinenf, oho
     .~ere~rf certify f~ia1



                       ~ose~~i :~afrie.~l.~'om~idr~o

     ~rauiny fa~ierz dno~su~scri6edfl~'e ~onsfrfufsor2rc~~~af.~'o~~~~ce asprescri6eor6'rf.
     lam, mds oru~ ltensed~ano~¢o~miffec~fo praclr'ce ~~ flr's ~ourf as an ~Ifforney
     dnor~ounselor df .~'am rn d~lcourfs o~f~e cSfafe o~~erx~ ~or~r on f~e 22r1o~da~ o~
     ~une' 2016, 1's currenf~.rn f000~sfan~izy ano~r's z~~yrsfereortr~if~i fie
     ~` orminisfrafiue d~~'ce o~f~e ~ourfs ¢s re~uirec~~ir, secfion~our~iurrc~rearsix~~
     ei9~fra o~f~e ~u~'ciarrJ/~'dm.


                               .fin ~rfrzess ~~zerev~' ~.,~rave ~ereurzfo set mrJ. ~iano~
                                   axro~d~~:xe~f~e c:5~eu~~~f ,saz'ca~~ourf, ¢f f~e
                                    ~1~ o~~f6ccnrJ. ; f1rs 23r~t~a~ o~~u9us1, 2019.



                                                   ~.
                                                                                       ~~er.~2
